IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2608 Disciplinary Docket No. 3
                                :
                Petitioner      :             No. 87 DB 2019
                                :
           v.                   :             Attorney Registration No. 24513
                                :
JIMMIE MOORE,                   :             (Philadelphia)
                                :
                Respondent      :


                                       ORDER


PER CURIAM

       AND NOW, this 16th day of March, 2022, upon consideration of the Report and

Recommendations of the Disciplinary Board, and following oral argument, Jimmie Moore

is suspended from the practice of law in the Commonwealth of Pennsylvania for four

years, retroactive to May 13, 2019. Respondent shall comply with all of the provisions of

Pa.R.D.E. 217 and pay costs to the Disciplinary Board. See Pa.R.D.E. 208(g).

       Justices Todd, Dougherty, and Wecht did not participate in the consideration or

decision of this case.